                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MABEL KING,

                  Plaintiff,                              8:19CV63

      vs.
                                                      MEMORANDUM
                                                       AND ORDER
DOUGLAS COUNTY, NEBRASKA,
AFLAC, and EEOC,

                  Defendants.

       Plaintiff Mabel King, a non-prisoner, filed a Motion for Leave to Proceed in
Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds
that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 14th day of February, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
